COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, Petty and Huff
              Argued by videoconference
UNPUBLISHED




              CUMBERLAND HOSPITAL AND
               ACE AMERICAN INSURANCE COMPANY
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0682-20-4                                  JUDGE ROBERT J. HUMPHREYS
                                                                                DECEMBER 8, 2020
              ANGELA ROSS


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               Joseph F. Giordano (Matthew J. Sheptuck; Semmes, Bowen &
                               Semmes, on briefs), for appellant

                               Michael J. Beste (Stephen T. Harper; Reinhardt Harper Davis, PLC,
                               on brief), for appellee.


                     Upon remand from this Court, on April 22, 2020, the Workers’ Compensation

              Commission (“the Commission”) found that Angela Ross (“Ross”) was properly awarded

              medical benefits pursuant to Code § 65.2-603, including around-the-clock home health care to be

              provided by her husband, Kevin Ross (“Kevin”), at the rate of nine dollars per hour. On appeal,

              Ross’s employer, Cumberland Hospital, and Ace American Insurance Company (collectively

              “Cumberland”), assign error to the Commission’s determination that Cumberland provided

              inadequate treatment to Ross. Cumberland also argues the Commission erred in holding that

              Ross satisfied the four-part test established in Warren Trucking Co. v. Chandler, 221 Va. 1108,

              1116 (1981).




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                       I. BACKGROUND

       In 2012, Ross suffered severe facial, head, and brain trauma injuries from an attack by a

patient while working as a registered nurse for Cumberland. Ross was diagnosed with thirteen

different conditions as a result of her workplace injury, including a traumatic brain injury,

seizure disorder, cognitive communication disorder, and dysexecutive (frontal lobe) disorder.

Ross’s injuries left her with such significant cognitive dysfunction, paranoia, and memory

impairment that she needs constant supervision and safety monitoring and cannot be left alone.

Ross requires approximately eleven prescription medications daily and cannot remember to

administer them herself. The Commission awarded her, inter alia, lifetime medical benefits.

       In 2016, Ross’s treating physician, Dr. Gregory O’Shanick (“Dr. O’Shanick”), and his

associate, Madison Moore (“Moore”), a physician-assistant, recommended a life coach or home

health aide to assist Ross and monitor her safety. Initially, Ross was only prescribed home

health care for eight-to-twelve hours a day, three-to-four days a week. Cumberland first

provided home health care to Ross through Right at Home, an agency that offers in-home care

for elderly and disabled adults. Right at Home supplied four consecutive aides to Ross,

beginning in September 2016 and terminating in October 2017. On August 25, 2017,

Dr. O’Shanick and Moore stated that it was medically necessary for Ross to be provided with “a

home health aide or family member oversight to help assist her with activities of daily living and

to monitor safety concerns” twenty-four hours a day, seven days a week.1

       Since her traumatic brain injury, Ross suffers from extreme paranoia and suspicion. She

has difficulty trusting people outside of her family. Ross believed that Right at Home’s aides

stole jewelry, attended to personal business while caring for her, and flirted with her husband.



       1
         Cumberland does not contest that Ross needs constant home health care because of the
brain injuries she suffered at work.
                                                -2-
At the evidentiary hearing, Kevin testified that his wife reported to him that the aides “crossed

beyond professional boundaries.” Ross’s longest-serving aide from Right at Home, Shamonica

Johnson (“Johnson”), testified that she took Ross along to her child’s school and left Ross

unattended at Johnson’s home.

       On September 19, 2017, Ross filed a claim for home health care to be directly provided

by her husband, Kevin, pursuant to Code § 65.2-603. On October 16, 2017, in response to a

questionnaire, Dr. O’Shanick again indicated that Ross needed around-the-clock home health

care and agreed that it was the type of care “normally performed by a nurse and[/]or medical

attendants.” During the fall of 2017, Right at Home hired Kevin as Ross’s home health aide but

fired him after three weeks because he did not provide timely care notes as required by the

employment agreement.

       Moore evaluated Ross on November 16, 2017, and recorded “caregiving difficulties” in

her accompanying medical notes. At that visit, Moore noted that firing Ross’s caregivers from

Right at Home had created an emotional toll on Ross, and they discussed getting Kevin verified

as her home health aide after “four adverse events of working through the home health agency.”

       On February 27, 2018, Moore stated that Ross’s experience with Right at Home was

“detrimental to her health and recovery in that it increased her anxiety and depression. Having

her husband as her primary caregiver would greatly decrease the chance of that occurring in the

future.” In the same letter, Dr. O’Shanick and Moore jointly stated that, in their opinion,

“Mrs. Ross’[s] husband, a registered nurse, is the best professional to provide care for

Mrs. Ross. . . . [H]is [medical] knowledge far exceeds the expertise of the prior professionals

sent to the home.”

       On January 24, 2019, the Commission awarded Ross twenty-four-hour home health care,

seven days a week, to be provided by her husband, Kevin. The Commission also held that

                                                -3-
Cumberland owed Kevin nine dollars per hour for his services, beginning February 27, 2018, and

continuing for as long as necessary.

       Cumberland appealed to this Court, arguing that the Commission erred by failing to apply

the four-part test from Warren Trucking Co. v. Chandler, 221 Va. at 1116, before awarding

compensation for home health care administered by Ross’s spouse. On October 22, 2019, this

Court agreed that the Commission erred and remanded for application of Chandler. On April 22,

2020, the Commission held that Ross satisfied the Chandler test and that Cumberland was

required to pay Kevin for continuous home health care services. This appeal follows.

                                           II. ANALYSIS

                                       A. Standard of Review

       On appeal, this Court views the evidence in the light most favorable to the party that

prevailed before the Commission. Allen & Rocks, Inc. v. Briggs, 28 Va. App. 662, 672 (1998).

The Commission’s findings of fact are binding on appeal. See VFP, Inc. v. Shepherd, 39

Va. App. 289, 292 (2002). So long as they are supported by credible evidence, the

Commission’s findings of facts will not be disturbed by this Court. Manassas Ice & Fuel Co. v.

Farrar, 13 Va. App. 227, 229 (1991). This principle applies even if evidence exists in the record

that could support contrary findings. See Jeffreys v. Uninsured Emp. Fund, 297 Va. 82, 87

(2019) (quoting Caskey v. Dan River Mills, Inc., 225 Va. 405, 411 (1983)).

                                       B. Inadequate Treatment

       This Court first heard this case in Cumberland Hospital v. Ross, 70 Va. App. 761, 772 n.3

(2019) (alteration in original) (citation omitted), and stated that, “If the Commission on remand

‘determine[s] that the treatment provided by the employer was inadequate treatment for the

employee’s condition and the unauthorized treatment received by the claimant was medically

reasonable and necessary treatment, employer should be responsible for the treatment.’”

                                               -4-
       Because Ross was prescribed continuous home health care by her treating physician,

Dr. O’Shanick, and his associate, Moore, Cumberland was obligated to provide her with home

health services. The Commission found that Cumberland supplied home health care to Ross

through Right at Home until October 2017. However, the Commission also found that the

treatment through Right at Home “aggravated the claimant’s anxiety and depression.”

Additionally, it found that Cumberland did not offer alternate care after Right at Home stopped

providing services, despite Dr. O’Shanick and Moore’s continuing recommendations.

       The Commission’s findings are supported by evidence in the record. Specifically,

Moore’s February 27, 2018 letter stated, “Mrs. Ross’[s] experience with the home health agency

was detrimental to her health and recovery in that it increased her anxiety and depression.”

There is conflicting evidence regarding whether Cumberland offered other home health aides to

Ross after Right at Home ceased providing care. We view the evidence in the light most

favorable to Ross as the prevailing party before the Commission. See VFP, Inc., 39 Va. App. at

292.

       When the evidence is sufficiently credible to support the Commission’s decision, as it is

here, the Commission’s findings are binding on this Court. See Manassas Ice & Fuel Co.,

13 Va. App. at 229. Accordingly, the Commission did not err in determining that Cumberland

provided inadequate treatment to Ross after October 2017.2




       2
          Cumberland erroneously argues that the Commission had no basis to determine the
adequacy of Ross’s treatment because that specific factual finding was not appealed from the
deputy commissioner’s opinion. Additionally, Cumberland relies on the fact that the October 22,
2019 remand order from this Court only instructed the Commission to apply the Chandler test.
Our case law is well-established; the Commission has the authority to determine matters to
which no exception was taken from the deputy commissioner’s opinion. See Brushy Ridge Coal
Co. v. Blevins, 6 Va. App. 73, 78 (1988). Because the Commission retains the power to
determine all issues in a case upon review, regardless of whether the issues were appealed or not,
it did not err.
                                               -5-
                  C. Compensable Home Health Care Provided By Ross’s Spouse

       After a work-related injury, an employer must furnish an injured employee with a

physician and “other necessary medical attention” for “as long as necessary after [the] accident.”

Code § 65.2-603. “Whether disputed medical treatment is compensable as ‘other necessary

medical attention’ within the definition of Code § 65.2-603 presents a mixed question of law and

fact, which this Court reviews de novo.” Cumberland Hosp., 70 Va. App. at 766 (quoting

Haftsavar v. All Am. Carpet & Rugs, Inc., 59 Va. App. 593, 599 (2012)). The Virginia Workers’

Compensation Act requires employers to furnish a physician and “other necessary medical

attention” to an injured employee. Code § 65.2-603. “[O]ther necessary medical attention” may

encompass nursing care that is given at home to a disabled employee by her spouse. Low Splint

Coal Co. v. Bolling, 224 Va. 400, 404 (1982).

       When an employee believes that the home health care provided by his or her employer is

inadequate and requests that the employer instead pay the employee’s spouse to administer

in-home care, “the four requirements established by the Supreme Court in Chandler must be

applied to determine if the care provided by claimant’s spouse is necessary medical attention.”

Cumberland Hosp., 70 Va. App. at 767 (emphasis added). Nursing care administered to a

disabled employee at home, by his or her spouse, is allowable as “other necessary medical

attention,” if the care meets meet a four-part standard. Chandler, 221 Va. at 1116 (quoting Code

§ 65.1-88 (current version at Code § 65.2-603)).

               [T]he employer must pay for the care when it is performed by a
               spouse, if (1) the employer knows of the employee’s need for
               medical attention at home as a result of the industrial accident;
               (2) the medical attention is performed under the direction and
               control of a physician, that is, a physician must state home nursing
               care is necessary as the result of the accident and must describe
               with a reasonable degree of particularity the nature and extent of
               duties to be performed by the spouse; (3) the care rendered by the
               spouse must be of the type usually rendered only by trained
               attendants and beyond the scope of normal household duties; and
                                                -6-
                 (4) there is a means to determine with proper certainty the
                 reasonable value of the services performed by the spouse.

Id.

        Cumberland argues that the Commission erred in holding that the care given by Kevin met

the third prong of the test, that the care he administers is of the type usually rendered only by trained

attendants, and that his care extended beyond the scope of normal household duties.

        The Supreme Court has defined “other necessary medical attention” as “observant care.”

Low Splint Coal Co., 224 Va. at 404.

                 To furnish care is to “provide for or attend to needs or perform
                 necessary personal services (as for a patient or child).” . . .
                 “[S]ervice” has been defined as “useful labor that does not produce
                 a tangible commodity . . . (physicians perform services although
                 they produce no goods).”

Id. at 404-05.

        In Chandler, the Supreme Court held that the care rendered by the injured employee’s

spouse did not exceed the scope of normal household duties. 221 Va. at 1118. The employee,

Chandler, suffered work-related injuries to his head and neck. Id. at 1109. His wife’s care

consisted of bathing, shaving, feeding, and assisting him in walking, helping with his braces, aiding

him upon falling, driving him, and administering his routine medication. Id. at 1118. Moreover,

unlike this case, Chandler’s four physicians all separately opined that he did not require continuous

care from home attendants. Id. at 1111. The Court thus held that his care was not of the variety

usually rendered only by trained attendants. Id. at 1118.

        Alternately, in Kenbridge Constr. Co. v. Poole, 25 Va. App. 115, 120 (1997), this Court

found that home care services provided by the disabled employee’s wife did meet the third prong of

the Chandler test. In that case, Poole sustained cognitive brain damage and partial blindness and

required continuous care. Id. at 116. He suffered from seizures and required “appropriate

emergency care” when they occurred. Id. at 120. Poole’s wife provided home health services,

                                                  -7-
which included monitoring his heart rate and blood pressure, giving him suppositories and enemas,

monitoring his medications and side effects, and remaining in close contact with his doctors. Id.

Poole’s physicians opined that the care administered by his wife was of the kind usually performed

by trained attendants. Id. His wife received training from both a hospital and a registered nurse in

order to provide the services her husband required at home, which the Court found were beyond the

scope of household duties. Id.

       To meet the third requirement of the Chandler test, the care rendered by the employee’s

spouse must be, first, of the type “usually rendered only by trained attendants.” 221 Va. at 1116.

This determination is a factual question best left to the expertise of the Commission, as long as

evidence in the record supports it. See Manassas Ice & Fuel Co., 13 Va. App. at 229.

       Unlike the physicians in Chandler, on October 16, 2017, Dr. O’Shanick explicitly stated that

Ross needed twenty-four-hour, seven-days-a-week home health care. Like the physicians in

Kenbridge Const. Co., when asked if the home health care administered by Kevin was “the type of

care normally performed by nurses and/or trained medical attendants,” Dr. O’Shanick answered

“Yes.” Kevin is a registered nurse and has experience working with patients who sustain brain

injuries. The Commission found that because of his training as a registered nurse and experience,

Kevin is particularly equipped to administer the type of home health care Ross needs. In fact, while

working as Ross’s home health aide, Johnson would call Ross’s family for advice or instruction if

Ross had a seizure during her shift.3

       Additionally, there is ample evidence in the record that Dr. O’Shanick and Moore

consistently stated since 2016 that Ross required home health care and that her husband had the

appropriate training and expertise and was the best person to provide the proper care.




       3
           It is unclear from the record which family member Johnson called.
                                                 -8-
Dr. O’Shanick agreed that monitoring Ross for her health and safety was the type of care normally

performed by a nurse or a medical attendant. Further, the Commission found that “no medical

evidence in the record contradicts [Dr. O’Shanick’s] medical opinion.”

        Cumberland argues that Ross is barred from recovery under Chandler because the health

care she requires at home does not rise to the level of skilled medical care. However, nowhere in

Chandler did the Virginia Supreme Court interpret “other necessary medical care” under Code

§ 65.1-88 as synonymous with “skilled medical care.” 221 Va. at 1116 (current version at Code

§ 65.2-603). Instead, Chandler only requires that spousal home health care be of the type “usually

rendered only by trained attendants.” Id. Cumberland erroneously conflates “of the kind usually

rendered only by trained attendants” with “skilled medical care.” See id. While the standard of care

usually administered by trained attendants is something beyond the ordinary duties of a domestic

partnership, a plain reading of Chandler simply cannot be construed as requiring home health care

administered by an employee’s spouse to rise to the level of skilled medical care. Id.

        The Chandler test also requires that home health care administered by a spouse go “beyond

the scope of normal household duties.” Id. Under Code § 65.2-603, “attention” means “observant

care” and “to furnish care” is to “provide for or attend to needs or perform necessary personal

services (as for a patient or a child).” Low Splint Coal. Co., 224 Va. at 404-05 (emphasis added).

Ross requires full-time monitoring for her medical safety. It is not typical or normal for one spouse

to be responsible for administering attentive, round-the-clock-care to the other. Providing

twenty-four-hour care, three hundred and sixty-five days a year to someone who cannot be left

alone for her own safety, is starkly different from driving one’s spouse to doctors’ appointments or

occasionally aiding their mobility. Normal “household duties” do not require a spouse to quit his

job to provide unremitting safety monitoring. Here, Kevin, a registered nurse with experience

treating patients suffering from mental and physical disorders similar to those of his wife, is

                                                 -9-
performing exactly the same necessary personal services that were provided through Right at Home

health aides by constantly monitoring Ross’s safety, administering her medications, and managing

her depression, anxiety, and cognitive dysfunction.

        The Commission was unconvinced that “any of the caretakers acted in an unprofessional

manner or that their actions in any way caused harm to the claimant or were of a magnitude to

justify the cessation of the relationship with Right at Home by [Kevin] Ross or the claimant.”

However, the Commission found that Moore explicitly stated Ross’s recovery was hampered by her

experience with Right at Home attendants and that in both Moore and Dr. O’Shanick’s professional

opinions, Kevin was the best caregiver for his wife.

        Like the claimant in Kenbridge Const. Co., Ross has a seizure disorder. Due to her

traumatic brain injury, she suffers from, inter alia, paranoia, anxiety, depression, and memory loss.

She requires approximately eleven prescription medications per day that vary in frequency and

dosage. Ross’s post-traumatic brain injury symptoms grew worse under Right at Home’s care. As

evidenced by the multiple personal care attendants supplied by Right at Home as well as

Dr. O’Shanick and Moore’s notes, being serviced by a home health care aide who is not her spouse

risks adverse effects on Ross’s health. Because Kevin is a registered nurse and given the extent of

his wife’s disabilities, the type of care he administers to Ross cannot fairly be characterized as

merely “normal household duties.”

        Accordingly, we find that the Commission did not err in its judgment concluding that the

care administered by Kevin is compensable as “other necessary medical attention” under Code

§ 65.2-603. The Commission likewise did not err in determining that the care rendered by Kevin

meets the third prong of the Chandler, test and the judgment of the Commission is affirmed.

                                                                                              Affirmed.



                                                 - 10 -